Citation Nr: 1530615	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of a 40 percent rating for a low back disability with a post-operative scar to 10 percent disabling effective May 1, 2012, was proper.

2.  Entitlement to a rating in excess of 40 percent for low back disability.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a heart disorder to include ischemic heart disease.

8.  Entitlement to service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by:	 Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision that increased his low back disability to 40 percent, a February 2012 rating decision that reduced the Veteran's low back disability rating to 10 percent and a September 2013 rating decision that addressed his service connection claims of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As to the November 2010 rating decision, in an August 2011 statement, the Veteran asked VA to reconsider the 40 percent rating and within a year submitted pertinent medical evidence in support of his claim.  As such, the November 2010 decision did not become final.  38 C.F.R. § 3.156(b) (2014).

In March 2015, the Veteran failed to report for the personal hearing that was scheduled in connection with his claims and therefore his hearing request is deemed withdrawn.

As to the claim of service connection for a heart disorder, the Board has recharacterized this issue as it appears above so as to best reflect the Veteran's intent when filling his claim.  

The Veteran's increased rating for his low back and service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record shows that the Veteran continued to meet the criteria for a 40 percent rating for his a low back disability with a post-operative scar at the time the February 2012 rating decision reduced its rating to 10 percent disabling effective May 1, 2012, because the record showed that it caused lost lumbosacral motion and pain that was so severe that he was being treated with narcotics and therefore it could not reasonably be said that his service-connected disability had improved to the point that it actually reflected an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of a 40 percent rating for a low back disability with a post-operative scar to 10 percent disabling effective May 1, 2012, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 4.1 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Reduction

A November 2010 rating decision granted the Veteran's low back disability with a post-operative scar a 40 percent rating effective from July 1, 2010.  

In October 2011 the Veteran was afforded a VA examination of his low back.

A November 2011 rating decision thereafter proposed a reduction of the Veteran's low back disability with a post-operative scar from 40 percent to 10 percent disabling.  Later in November 2011, the Veteran was provided notice of the proposed reduction at his last address of record.

A February 2012 rating decision reduced the rating for the Veteran's low back disability with a post-operative scar to 10 percent disabling effective May 1, 2012.  The reduction was based on the results of the October 2011 VA examination.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

The Veteran was notified of the RO's intent to reduce his rating for his low back disability with a post-operative scar by a letter dated in November 2011.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  Final action to reduce the rating for his low back disability with a post-operative scar was taken pursuant to 38 C.F.R. § 3.105(e) in a February 2012 decision.  The rating reduction was made effective beginning May 1, 2012.

Consequently, the Board finds that the RO did not violate any of the procedures required under § 3.105--the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  

However, in any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but regardless of whether a disability rating has been in effect for at least 5 years, also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, a reduction to 10 percent was warranted.  

In this regard, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Regulations also require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The November 2010 rating decision that granted a 40 percent rating for the Veteran's low back disability with a post-operative scar.  Moreover, in rating the severity of these disabilities VA must take into account, among other things, his complaints of pain.  

Given the above standard, the Board notes that the record on appeal at the time of the May 1, 2012, rating reduction is uniform in showing that the Veteran had lost range of motion in his lumbosacral spine.  The record on appeal is also uniform in showing that he was treating the pain caused by his low back disability with narcotics (i.e., oxycodone and oxymorphone).  See 38 U.S.C.A. § 4.40, 4.45.  Therefore, the Board finds that the most probative evidence of record shows that the reduction was improper and the 40 percent rating for the Veteran's low back disability with a post-operative scar is restored.  Murphy.


ORDER

The reduction in the rating for the low back disability with a post-operative scar from 40 percent to 10 percent effective May 1, 2012, was not proper and the 40 percent rating is restored, subject to the law and regulations governing payment of monetary benefits.





REMAND

In light of the Board favorable action, the Veteran's claim for a rating in excess of 40 percent is remanded to the RO for further development.  

As to the claims of service connection for right hip, left hip, right knee and left knee disabilities the Board finds that a remand to obtain these needed medical opinions is required.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Similarly, as to the claims of service connection for a heart disorder and diabetes mellitus the post-service record shows the Veteran being diagnosed coronary artery disease since at least 2002 and diabetes mellitus since at least 2005.  Moreover, the Veteran claims his current disorders are due to his exposure to herbicides from working around helicopters and the men that flew on them to the ship from the Republic of Vietnam in 1968 while a boatswain's mate on the U.S.S. America (CVA-66) and/or due to his exposure to hazardous chemicals, to include methyl ethyl ketone (MEK) and benzene, during his regular duties as a boatswain's mate in the Navy for over 20 years.  Given this record, the Board finds that a remand to obtain needed medical opinions as to the relationship, if any, between his current heard disorder and diabetes mellitus and the hazardous chemicals the Veteran reported he worked with for over 20 years while in the Navy.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

While the appeal is in remand status, any outstanding contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A. 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to identify any additional medical records he may desire VA to consider in connection with his claim, which records should be sought and associated with the claims file.  

2.  Contact the appropriate service department and/or record storage facility, and request that they attempt to verify any exposure to contaminants, to include MEK and benzene, to which the Veteran could have been exposed to while serving on various ships from 1963 to 1984.

If the AOJ cannot locate pertinent federal records, it should document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  The AOJ should then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative should then be given an opportunity to respond.

3.  Then schedule the Veteran for an appropriate examination to determine the onset and etiology of his right hip, left hip, right knee and left knee disabilities and the nature, extent and severity of his low back disability.  

As to the service connection claims, the examiner must opine as to whether it is at least as likely as not that the Veteran has a right hip, left hip, right knee and left knee disability that is related to or had its onset in service or manifested within one year 

The examiner must also opine as to whether the Veteran has a right hip, left hip, right knee and left knee disability that was caused or aggravated by his service-connected low back disability.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate examination to determine the origins of his heart disorder and diabetes mellitus.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  As to the heart disorder and diabetes mellitus, is it at least as likely as not that it is related to or had its onset in service, to include the alleged exposure to hazardous chemicals, to include MEK and benzene, during over 20 years of active duty?
(b)  As to the diabetes mellitus, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations and citation to all evidence added to the claims file since the statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


